755 N.W.2d 648 (2008)
STATE TREASURER, Plaintiff-Appellant,
v.
George W. HAYDEN, Jessica Hayden, and Alicia Hammond, Defendants, and
Comerica Bank Successor Trustee for the Kula Hayden Irrevocable Trust, Defendant-Appellee.
Docket No. 136747. COA No. 277138.
Supreme Court of Michigan.
September 22, 2008.
*649 On order of the Court, the application for leave to appeal the May 13, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.